                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON



                                                                       Sep 24, 2019
                                                                            SEAN F. MCAVOY, CLERK




                                                                                   See below.




The Defendant shall be restricted to his residence from 8pm to 7am unless pre-approved by the
Pretrial Services/Probation Office. This modification is effective 9/24/2019.



Mary K. Dimke, U.S. Magistrate Judge, EDWA         9/24/2019
